USCA11 Case: 20-12309     Date Filed: 11/17/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 20-12309
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KENT ALLEN CRAWFORD,

                                           Defendant-Appellant.

                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 4:19-cr-00118-WTM-CLR-1
                    ____________________

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges
PER CURIAM:
USCA11 Case: 20-12309        Date Filed: 11/17/2022     Page: 2 of 11




2                      Opinion of the Court                 20-12309

       Kent Crawford appeals his enhanced sentence of 120
months’ imprisonment under the career-offender guideline,
U.S.S.G. § 4B1.1, for 1 count of mailing a threatening communica-
tion in violation of 18 U.S.C. § 876(c). On appeal, Crawford argues
that the district court erred in sentencing him as a career offender
after determining that his present and prior convictions all were
“crimes of violence” under U.S.S.G. § 4B1.2(a) because, he argues,
there are open questions about whether they categorically qualify
under the elements clause, and, if not, whether the statutes are di-
visible and subject to the modified categorical approach.
                                  I.
       We review de novo whether a defendant’s prior conviction
qualifies as a “crime of violence under the Sentencing Guidelines.
United States v. Dixon, 874 F.3d 678, 680 (11th Cir. 2017). How-
ever, when a party fails to make specific objections at sentencing
after being given an opportunity to do so by the district court, chal-
lenges to the sentence on appeal will be reviewed only for plain
error. United States v. Ramirez-Flores, 743 F.3d 816, 821 (11th Cir.
2014). “To preserve an issue for appeal, one must raise an objec-
tion that is sufficient to apprise the trial court and opposing party
of the particular grounds upon which appellate relief will later be
sought.” United States v. Straub, 508 F.3d 1003, 1011 (11th Cir.
2007) (quotation marks and citation omitted). The particular
ground upon which appellate relief is sought must be the same as
the what the party argued at the district court. United States v.
Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005); see also United
States v. Vereen, 920 F.3d 1300, 1312 (11th Cir. 2019) (noting that
plain error was the appropriate standard where a defendant argued
before the district court that he was entitled to an “innocent tran-
sitory possession” defense but argued on appeal that the term
USCA11 Case: 20-12309         Date Filed: 11/17/2022     Page: 3 of 11




20-12309                Opinion of the Court                          3

“unlawful possession” was unconstitutionally vague). A defendant
does not preserve an issue for appeal if the factual predicates of the
objection are included in the sentencing record but were presented
to the sentencing court under a different legal theory. Straub, 508
F.3d at 1011. “The objection must be raised in such clear and sim-
ple language that the trial court may not misunderstand it.” Id.
(quotation marks and citation omitted).
        To show plain error, the defendant must show that (1) an
error occurred; (2) the error was plain; (3) it affected his substantial
rights; and (4) it seriously affected the fairness of the judicial pro-
ceedings. Ramirez-Flores, 743 F.3d at 822. “An error is ‘plain’ if
controlling precedent from the Supreme Court or the Eleventh
Circuit establishes that an error has occurred.” Id. (citation omit-
ted). “When the explicit language of a statute or rule does not spe-
cifically resolve an issue, there can be no plain error where there is
not precedent from the Supreme Court or this Court directly re-
solving it.” United States v. Castro, 455 F.3d 1249, 1253 (11th Cir.
2006) (quotation marks omitted).
       Section 4B1.1 of the Sentencing Guidelines provides that
       (a) A defendant is a career offender if (1) the defendant
       was at least eighteen years old at the time the defend-
       ant committed the instant offense of conviction; (2)
       the instant offense of conviction is a felony that is ei-
       ther a crime of violence or a controlled substance of-
       fense; and (3) the defendant has at least two prior fel-
       ony convictions of either a crime of violence or a con-
       trolled substance offense.
U.S.S.G. § 4B1.1(a).
USCA11 Case: 20-12309        Date Filed: 11/17/2022     Page: 4 of 11




4                      Opinion of the Court                 20-12309

      Section 4B1.2(a) of the Sentencing Guidelines defines a
“crime of violence” as
       any offense under federal or state law, punishable by
       imprisonment for a term exceeding one year, that–
      (1) has an element the use, attempted use, or threat-
      ened use of physical force against the person of an-
      other, or
      (2) is murder, voluntary manslaughter, kidnapping,
      aggravated assault, a forcible sex offense, robbery, ar-
      son, extortion, or the use or unlawful possession of a
      firearm described in 26 U.S.C. § 5845(a) or explosive
      material as defined in 18 U.S.C. § 841(c).
U.S.S.G. § 4B1.2(a)(1)-(2). The definition of “violent felony” under
the ACCA is nearly identical to the definition of “crime of violence”
under the Guidelines, and, thus, decisions about one have been ap-
plied to the other. United States v. Matchett, 802 F.3d 1185,
1193-94 (11th Cir. 2015). A “crime of violence” requires a higher
mens rea than accidental or negligence conduct. See Leocal v. Ash-
croft, 543 U.S. 1, 11 (2004) (holding that driving under the influence
was not a “crime of violence” under 18 U.S.C.§ 16(b)); see also Bor-
den v. United States, 141 S. Ct. 1817, 1821-22 (2021) (holding that a
criminal offense with a mens rea of recklessness cannot qualify as a
“violent felony” under the ACCA).
       In resolving whether a prior conviction triggers a guideline
enhancement, we generally apply the categorical approach set
forth in Taylor v. United States, 495 U.S. 575, 600-02 (1990)
Ramirez-Flores, 743 F.3d at 820. If the statute of conviction
“sweeps more broadly” than the generic offense, a conviction can-
not categorically count as a crime of violence. Id. However, if a
USCA11 Case: 20-12309        Date Filed: 11/17/2022      Page: 5 of 11




20-12309                Opinion of the Court                         5

statute is “divisible,” in that it sets out one or more elements of the
offense in the alternative, we must apply the modified categorical
approach. Descamps v. United States, 570 U.S. 254, 260 (2013). If
at least one of the alternative elements matches the generic defini-
tion, we then may “consult a limited class of documents, such as
indictments and jury instructions, to determine which alternative
element formed the basis of the defendant’s prior conviction.” Id.
at 262. The modified approach, thus, allows us to “identify, from
among several alternatives, the crime of conviction” so that we can
then compare it to the generic offense. Id. at 264.
        Section 876(c) of Title 18 of the U.S. Code prohibits know-
ingly depositing, or causing to be delivered, “any communication
with or without a name or designating mark subscribed thereto,
addressed to any other person and containing any threat to kidnap
any person or any threat to injure the person of the addressee or of
another.” 18 U.S.C. § 876(c). Likewise, under 18 U.S.C. § 844(e), it
is unlawful to use “the mail, telephone, telegraph, or other instru-
ment of interstate . . . commerce [to] willfully make[] any threat . .
. to kill, injury, or intimidate any individual or unlawfully to dam-
age or destroy any building, vehicle, or other real or personal prop-
erty by means of fire or an explosive.” 18 U.S.C. § 844(e). Finally,
18 U.S.C. § 115(a) provides that it is illegal to
       . . . threaten[] to assault, kidnap, or murder . . . a
       United States official, a United States judge, a Federal
       law enforcement officer, or an official whose killing
       would be a crime under [18 U.S.C. § 1114], with intent
       to impede, intimidate, or interfere with such official,
       judge or law enforcement officer while engaged in
       the performance of official duties, or with intent to
       retaliate against such official, judge, or law
USCA11 Case: 20-12309           Date Filed: 11/17/2022        Page: 6 of 11




6                         Opinion of the Court                     20-12309

       enforcement officer on account of the performance of
       official duties.
18 U.S.C. 115(a)(1)(B).
       We have held that a conviction under § 115(a)(1)(B) consti-
tutes a crime of violence under § 4B1.2(a). United States v. Bonner,
85 F.3d 522, 527 (11th Cir. 1996). 1 In Bonner, the defendant made
20 anonymous phone calls to an Assistant U.S. Attorney, threaten-
ing, among other things, to “destroy” him and “cut [him] open.”
Id. at 523. We held that the threatened use of violence under
§ 115(a)(1)(B) was enough to make a conviction under that statute
a “crime of violence” under § 4B1.2. Id. at 527.
       We apply plain-error review because Crawford did not raise
his current arguments before the district court. Straub, 508 F.3d at
1011. More specifically, Crawford’s objection to the PSI and before
the sentencing court relied on a vague argument about unconstitu-
tional vagueness under Johnson2 and another vague argument
about “terrorist threats” not being per se violent crimes, relying
upon a 2017 Nebraska district court. However, his brief on appeal
now relies upon entirely different grounds. He now relies on the
modified categorical approach and argues that his instant crime of
conviction and his two predicate offenses are all categorically
broader than the generic offense, and, thus, are not “crimes of vio-
lence.” Because Crawford did not raise those specific and discrete
legal arguments before the district court in challenging his

        1 18 U.S.C. § 115(a)(1)(B) has not been changed in relevant part since
Bonner was decided in 1996. Compare 18 U.S.C. § 115(a)(1)(B) (2021) and 18
U.S.C. § 115(a)(1)(B) (1996).
       2 Johnson v. United States, 576 U.S. 591 (2015).
USCA11 Case: 20-12309        Date Filed: 11/17/2022      Page: 7 of 11




20-12309                Opinion of the Court                         7

career-offender status, plain-error review applies. Ramirez-Flores,
743 F.3d at 821; Rodriguez, 398 F.3d at 1298.
        In Part II, we address Crawford’s challenge to the first pred-
icate crime relied upon by the district court. In Part III, we address
his challenge to the second predicate crime relied upon by the dis-
trict court. Finally, in Part IV, we address his challenge to the dis-
trict court’s conclusion that his instant conviction qualifies as a
crime of violence.
                                     II.
       The first predicate crime relied upon by the district court as
qualifying as a crime of violence was a 2008 federal conviction for
threats in violation of 18 U.S.C. § 844(e). As set out in paragraph
30 of the PSI (and not objected to), Crawford, in telephone calls
received by the receptionist at the Savannah office of the FBI,
threatened to kill the receptionist and everyone else at the FBI,
threatening to destroy the building by fire or explosives and “blow
all you sons of bitches up.” In the district court, the PSI, the Gov-
ernment, and the district court appeared to rely upon the elements
clause of § 4B1.2(a)(1) as the reason this first predicate crime quali-
fied as a crime of violence. Crawford’s only objections were the
two vague arguments noted above, which did not challenge the
facts set out in the PSI indicating that Crawford’s threats targeted
not only the FBI building but also its occupants. Thus, Crawford
did not preserve for appeal the argument that he makes for the first
time on appeal. That is, Crawford did not preserve the argument
that the 2008 first predicate crime involved only a threat to destroy
the FBI building with explosives, and thus would not qualify as a
crime of violence under the elements clause of § 4B1.2(a)(1)
USCA11 Case: 20-12309            Date Filed: 11/17/2022        Page: 8 of 11




8                         Opinion of the Court                      20-12309

because that clause is limited to threats of physical force against
persons. 3
       Although the Government’s brief on appeal defends the
crimes-of-violence status of the 2008 conviction on the basis that it
qualifies under the enumerated clause (4B1.12(a)(1)) as a use of ex-
plosive material, we conclude that the district court did not plainly
err in holding that this first predicate crime qualifies as a crime of
violence under the elements clause. The unobjected-to facts before
the district court clearly indicated that Crawford’s threats targeted
not only the FBI building but also its occupants. Thus, there was
no plain error and the district court’s holding stands—i.e. that the
2008 predicate crime qualifies as a crime of violence under the ele-
ments clause. 4



        3 Indeed, to support Crawford’s new argument on appeal, he attaches
to his brief on appeal Shepard documents for the 2008 conviction which he
suggests support his new argument. He suggests that those documents show
that the 2008 conviction only involved a threat to the FBI building. He argues
that these documents support his argument that, applying the modified cate-
gorical approach, the 2008 conviction would not qualify as a crime of violence
under the elements clause. However, Crawford’s brief on appeal concedes
that these Shepard documents were “not part of the record” in the district
court. Appellant’s brief at 6.
        4 In the district court, the Government argued that this 2008 predicate
crime qualified as a crime of violence under the elements clause of §
4B1.2(a)(1), and the district court so held. The fact that the Government on
appeal defends the district court on a different ground does not preclude our
affirming the judgment of the district court on the original, elements clause,
ground. Davila v. Gladden, 777 F.3d 1198, 1210 n.8 (11th Cir. 2015) (stating
we may affirm on any adequate grounds).
USCA11 Case: 20-12309            Date Filed: 11/17/2022         Page: 9 of 11




20-12309                   Opinion of the Court                               9

        In light of our holding on the basis of the elements clause,
we need not definitively resolve Crawford’s challenge to the Gov-
ernment’s argument on appeal that this 2008 predicate crime
would in any event qualify under the enumerated clause—i.e. §
4B1.2(a)(2) (“the use . . . of . . . explosive material”). However, we
note that a holding that the 2008 crime qualifies under the enumer-
ated clause probably would not rise to the level of plain error. In
his reply brief, Crawford argues that a threat to blow up a building
“is not the type of ‘use’ contemplated by the enumerated crimes
clause.” Reply Brief at 25. Crawford argues that § 4B1.2(a)(2) en-
compasses only the “active employment of explosives,” id. at 27,
not merely the threat thereof. And it is true that an unpublished
Tenth Circuit case has so held in the context of similar language in
the ACCA. See United States v. Wilfong, 733 F. App’x 920, 927-29
(10th Cir. 2018). However, Crawford does not cite, and our re-
search does not reveal, any Eleventh Circuit or Supreme Court
case so holding. And it may not be plain or obvious that Craw-
ford’s telephone threat to blow up the FBI building could never fall
within the compass of the “use . . . of . . . explosive material” lan-
guage of § 4B1.2(a)(2). 5


        5 Crawford also argues that the Government cannot rely on the enu-
merated clause because it did not raise that ground in the district court. We
disagree. The Government had no occasion to resort to the enumerated
clause in the district court because the facts set out in the PSI (paragraph 30)
indicated that this 2008 predicate crime targeted not only the FBI building, but
also the receptionist and other occupants, and thus readily fell under the ele-
ments clause. Crawford did not object to those facts as set out in the PSI, and
did not fairly raise the issue—asserted now for the first time on appeal—that
the 2008 predicate crime targeted only the building and not any persons, and
thus could not qualify under the elements clause. The Government’s reliance
USCA11 Case: 20-12309           Date Filed: 11/17/2022       Page: 10 of 11




10                        Opinion of the Court                     20-12309

      In sum, we affirm the district court’s holding that the 2008
predicate crime qualifies as a crime of violence.
                                         III.
        We turn next to Crawford’s challenge to the second predi-
cate crime. It was a 2009 federal conviction for threats to a federal
official in violation of 18 U.S.C. § 115(a). According to paragraph
31 of the PSI, Crawford made several telephone calls in 2009 threat-
ening to kill a federal probation officer, an agent of the FBI, and an
assistant United States attorney. Again, there was no objection to
these facts. These facts would seem to fall comfortably within the
language of the elements clause of § 4B1.2(a)(1). See Bonner, 85
F.3d at 527. And Crawford cites no binding Eleventh Circuit or
Supreme Court case suggesting otherwise. We readily conclude
that there is certainly no plain error.
                                         IV.
      Finally, we address Crawford’s argument that his instant
conviction for mailing a threatening communication to an assistant
United States attorney—i.e. a threat to kill him— in violation of 18
U.S.C § 876(c) is not a crime of violence. Again, the facts to which
Crawford pled would seem to fall comfortably within the §


on appeal on the enumerated clause is merely in response to Crawford’s new
argument on appeal that the 2008 predicate crime involves only a threat
against the FBI building and thus would not qualify as a crime of violence un-
der the elements clause. In any event, as we discussed above with respect to
the elements clause, it may not be plain or obvious—on the basis of the record
facts appropriately considered on appeal—that Crawford was not actually con-
victed of threatening to blow up an occupied FBI building so that the crime
would qualify under the elements clause.
USCA11 Case: 20-12309      Date Filed: 11/17/2022     Page: 11 of 11




20-12309               Opinion of the Court                      11

4B1.2(a)(1) elements clause. No binding precedent suggests other-
wise. We readily conclude that there is certainly no plain error.
        Crawford did not meet his burden of showing that the dis-
trict court committed a plain error in finding that his instant con-
viction and two predicate offenses were “crimes of violence” under
the Sentencing Guidelines.
      AFFIRMED.